Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.

Claim Rejections - 35 USC § 103
Claims 1-6,15,19-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Venk et al (PG Pub 20160327223 A1), a reference cited by Applicants, and Marcus (PG Pub 2002/0110000 A1).
Regarding claim 1, Venk teaches a flexible light strip comprising: multiple solid state lighting units (LEDs “L”, figs. 22-24); and a flexible carrier (121) that comprises : multiple buffer areas (122) between adjacent solid state lighting units of the multiple solid state lighting units, each of the multiple buffer areas extending along a width (fig. 21) of the flexible carrier from one edge to an opposite edge of the flexible carrier (figs. 22 and 23), and the first conductive rail and the second conductive rail being bent in at least some of the buffer areas such that the first conductive rail is bent in the at least some of the buffer areas at an angle (none zero angle “A” with respect to the dotted line, fig. 24 below) having a steeper slope than the second conductive rail (angle “B” equals zero with respect to the dotted).

    PNG
    media_image1.png
    278
    804
    media_image1.png
    Greyscale

Venk does not show in the drawings at least a first conductive rail and a second conductive rail each attached and electrically coupled to the multiple solid state lighting units.
In the same field of endeavor, Marcus teaches at least a first conductive rail and a second conductive rail (5 and 6, fig. 1) attached and electrically coupled to the multiple solid state lighting units (fig. 1), for the known benefit of providing power to the solid state lightning units.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include at least a first conductive rail and a second conductive rail attached and electrically coupled to the multiple solid state lighting units for the known benefit of providing power to the solid state lightning units.
Regarding claim 2, Venk teaches the light strip as claimed in claim 1, wherein each of the multiple solid state lighting units is adjacent at least one of the buffer areas along a length of the light strip (figs. 22 to 24).  
Regarding claim 3, Venk teaches the light strip as claimed in claim 1, wherein each of the multiple buffer areas is shaped as a buckling area (bendable, figs. 23 and 24).  
Regarding claim 4, Venk teaches the light strip as claimed in claim 1, wherein a maximum height of each of the multiple buffer areas above an area of the flexible carrier between adjacent buffer areas of the multiple buffer areas defines a maximum-2-6848120.1Applicant: LUMILEDS LLCApplication No.: 16/647,332 local bending angle along a bending axis perpendicular (in the vertical direction of fig. 24) to the first surface of the flexible carrier for the light strip relative to a linear shape of the light strip when non-bended (fig. 24).  
Regarding claim 5, Venk teaches the light strip as claimed in claim 1, wherein each of the multiple buffer areas is shaped as a gable roof comprising two roof sections sloping in opposite directions and located such that highest edges meet to form a roof ridge (figs. 23 and 24).  
Regarding claim 6, Venk teaches the light strip as claimed in claim 1, wherein at least the multiple buffer areas are made of a ductile material (plastic, paragraph [0054] that springs back, paragraph [0069]).
Regarding claim 15, Venk does not teach a roof angle at the roof ridge is 90 degrees in a non-bended state of the light strip along a length of the light strip.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make a roof angle at the roof ridge to be any degree, including 90 degrees, in a non-bended state of the light strip along a length of the light strip, for the benefit of broadening the application field of the device (paragraph [0007]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a roof angle at the roof ridge to be any degree, including 90 degrees, in a non-bended state of the light strip along a length of the light strip, for the benefit of broadening the application field of the device.
The phrase “non-bended state” does not seem to mean “never has been bent”.  Paragraph [0022] of the application PG Pub teaches “a roof angle at the roof ridge provided by the two roof sections is essentially 90 degree in a non-bended state of the light strip along its length. This will ensure a symmetric bending of the flexible foil since this roof angle is present at the middle of the width of the flexible foil when being bended.”  Also, claim 5, from which claim 15 depends, teaches the roof angle is “shaped”.  Thus, “non-bended state” is understood to mean a force, such as bending, is used form the claimed device into the “non-bended state”.  Although Venk teaches bending the device into the roof angle, it reads on the current claim in view of the specification.  “The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.” In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP 2131.
Regarding claim 19, Marcus teaches the at least the first conductive rail and the second conductive rail comprise two conductive rails (5 and 6, fig. 1).  
Regarding claim 20, Marcus teaches therein one of the first conductive rail and the second conductive rail defines the one edge of the flexible carrier and the other one of the two conductive rails defines opposite edge of the flexible carrier (fig. 4).  
Regarding claim 21, Marcus does not teach the at least the first conductive rail and the second conductive rail are configured for coupling to receive a drive current for the multiple solid state lighting units.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to configure at least the first conductive rail and the second conductive rail for coupling to receive a drive current, as well as a drive voltage, for the multiple solid state lighting units, for the known benefit of powering the solid state lighting units with either current or voltage. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant argues that (first paragraph, page 2, dated March 21, 2022)
the first and second conductive rails may be bent at different angles, allowing for compression and expansion of the rails as shown, for example, in FIG. 2(a) 

Looking at fig. 2(a) of Applicant’s drawing it appears that the different angles of the rails are formed at different buffer portions, and not in the same buffer portion.

    PNG
    media_image2.png
    569
    998
    media_image2.png
    Greyscale


Venk’s buffer regions can be bent at different angles at well.  See rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899